Citation Nr: 0109554	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-09 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran had active service from August 1977 to September 
1979.

In a November 1995 rating decision, the RO denied service 
connection for schizophrenia.  The veteran was notified of 
the RO's decision and of his appellate rights by a letter 
dated in the same month.  The veteran did not file an appeal.  
In a December 1999 rating decision, the RO denied service 
connection for PTSD and found that new and material evidence 
has not been submitted to reopen the claim of entitlement to 
service connection for schizophrenia.  The veteran timely 
appealed both issues.

The Board's decision on the new and material evidence issue 
is set forth below.  However, the issue of entitlement to 
service connection for PTSD will be addressed in the REMAND, 
below.


FINDINGS OF FACT

1.  In a November 1995 rating decision, the RO denied service 
connection for schizophrenia on the basis that a psychiatric 
disorder was not medically shown to be attributed to military 
service; although notified of the decision and of his 
appellate rights in a letter from the RO dated the same 
month, the veteran did file an appeal.  

2.  No new evidence has been associated with the claims file 
since the November 1995 rating action denying service 
connection for schizophrenia, that is probative of the 
veteran's claim.



CONCLUSIONS OF LAW

1.  The RO's unappealed November 1995 rating decision denying 
service connection for schizophrenia is final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).

2.  New and material evidence to reopen the claim for service 
connection for schizophrenia has not been presented.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records are negative for any 
findings, treatment, or diagnoses of a psychiatric disorder, 
to include schizophrenia.

In a March 1990 private psychiatric evaluation from Dr. Rocco 
Manfredi, the veteran was diagnosed with schizophrenia.

In a November 1994 private psychiatric evaluation from Dr. 
Daniel Block, the veteran was diagnosed with residual 
schizophrenia.

VA outpatient treatment records dated in July 1995 reveal 
that the veteran received treatment for schizophrenia.

An August 1995 hospitalization summary from the Meadow Wood 
Hospital revealed that the veteran was diagnosed with 
schizoaffective disorder, depressed.

Private treatment records dated from July to November 1995 
from Dr. Daniel Block reveal that the veteran was followed 
for treatment of schizophrenia.

In a November 1995 rating decision, the RO denied service 
connection for schizophrenia.  The veteran was notified of 
the decision and of his appellate rights in a letter dated in 
the same month, but he did not file a timely appeal.

In May 1999, the veteran requested that his claim for service 
connection for schizophrenia be reopened.

In a July 1999 letter to the veteran, the RO stated that the 
veteran had to submit new and material evidence in order to 
reopen his claim of entitlement to service connection for 
schizophrenia.  It was noted that such evidence could consist 
of statements from physicians who treated the veteran during 
or shortly following service as well as evidence from persons 
who served with the veteran or know of his condition at the 
time of incurrence. 

In a December 1999 rating decision, the RO found that the 
veteran had not submitted any new and material evidence to 
reopen his claim for service connection for schizophrenia.  
The veteran filed a timely appeal.

A VA report of hospitalization dated from May to June 1999 
revealed a diagnosis of paranoid schizophrenia.

In a February 2000 statement from a VA physician, it was 
noted that the veteran has been followed at the Coatesville 
VAMC since 1998 with a diagnosis of schizophrenia. 

In a statement received by the veteran in April 2000, he 
indicated names of physicians that have provided him with 
psychiatric treatment (although he did not specify that the 
treatment was for schizophrenia) in the past.  Treatment 
records by these physicians are not contained in the claims 
folder. The physicians included a Dr. Knouski, a Dr. 
DiNorcia, and a Dr. Vandamere at the Wilmington General 
Hospital.

In response to the veteran's statement, the RO sent the 
veteran a letter in May 2000 notifying him that the above 
named physicians treatment records were not associated with 
his claims folder and that he should obtain the records and 
forward them to the RO as soon as possible.

A discharge summary from the Medical Center of Delaware 
revealed that the veteran was admitted from August 1995 to 
August 1996 with a diagnostic impression of schizoaffective 
disorder.

II.  Analysis

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. § 1110.  Such a determination requires a finding 
of a current disability that is related to an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (2000).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim, and absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a rating determination is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2000).  If, however, 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991). 

"New" evidence is evidence that was not of record at the 
time of the last final disallowance, and not merely 
cumulative or redundant of other evidence of record.  
"Material" evidence is evidence that is relevant and 
probative of the issue at hand, and which, by itself or in 
connection with the evidence previously assembled, is so 
significant it must be considered in order to fairly decide 
the merits of the claim.  
See 38 C.F.R. § 3.156(a); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  The provisions of 38 U.S.C.A. § 5108 require a 
review of all evidence submitted by a claimant since the 
previously disallowed claim in order to determine whether a 
claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 
282-3 (1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

The evidence of record in November 1995 revealed several 
post-service diagnoses of schizophrenia.  The RO denied 
service connection for schizophrenia on the basis that a 
psychiatric disorder was not medically shown to be attributed 
to military service.  

Since the November 1995 rating decision, the veteran has not 
provided evidence probative of his claim.  Following the 
veteran's request to reopen his claim for service connection 
for schizophrenia, the RO notified the veteran of the types 
of evidence the veteran could submit to reopen his claim.  
This included physician and lay statements of the veteran's 
incurrence of schizophrenia.  The veteran continued  to 
submit evidence of current diagnoses of schizophrenia.  The 
veteran also indicated treatment by additional physicians 
whose treatment records were not contained in the claims 
folder.  The RO notified the veteran that such records should 
be obtained and forwarded to the RO for review.  The veteran 
did not submit the specified records.  

Under these circumstances, the Board must conclude that the 
criteria for reopening the veteran's claim for service 
connection for schizophrenia are not met.  


ORDER
As new and material evidence with respect to the claim for 
service connection for schizophrenia has not been presented, 
the claim is not reopened, and the appeal as to that issue is 
denied.


REMAND

Service connection for PTSD requires (1) a current diagnosis 
of PTSD; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed inservice stressor.  See 38 C.F.R. § 
3.304(f).

The veteran contends that he currently suffers from PTSD as a 
result of being molested by three staff sergeants during his 
active service.  In particular, he alleges that this incident 
took place on September 30, 1977 at the Lackland Air Force 
Base in Texas.  A review of the claims folder reveals that 
the RO has not attempted to verify this alleged incident.

Furthermore, in a February 2000 statement, a VA physician 
from the Coatesville VA Medical Center (VAMC) acknowledged 
the veteran's allegation of being raped by several non-
commissioned officers while in service.  He stated that the 
veteran was too frightened to report this incident but 
afterwards, he began experiencing extreme anxiety, 
flashbacks, and auditory hallucinations.  The physician 
concluded that given this history by the veteran, a diagnosis 
of PTSD could be entertained.  

The Board notes that the question of whether the veteran was 
exposed to a stressor is a factual determination and VA 
adjudicators are not bound to accept such statement simply 
because treating medical providers have done so.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 
389 (1996); Wilson v. Derwinksi, 2 Vet. App. 614 (1992).  

In cases where a veteran alleges that he has PTSD due to a 
non-combat personal assault that he sustained during service, 
the Court has recently issued directives to be followed in 
the recent case of Patton v. West, 12 Vet. App. 272 (1999). 
Specifically, the Court specified that consideration of the 
special evidentiary procedures for PTSD claims based on 
personal assault that were established in February 1996 in VA 
ADJUDICATION PROCEDURE MANUAL M21-1, Part III, Paragraph 
5.14(c) (Feb. 20, 1996), must be made.

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance 
only when no reasonable possibility exists that such 
assistance will aid in the establishment of entitlement, or 
the record includes medical evidence sufficient to adjudicate 
the claim.  Id.  

Under the circumstances of this case, the Board finds that RO 
should undertake additional development to attempt to verify 
the occurrence of the veteran's in-service sexual assault, to 
include through lay and other evidence submitted by the 
veteran.  Moreover, if the event claimed by the veteran is 
verified, the veteran should undergo a VA psychiatric 
examination to obtain an opinion as whether the veteran, in 
fact, has PTSD as a result of the verified sexual assault.  
The veteran is hereby notified that a failure to report for 
any scheduled examination, without good cause, could well 
result in the denial of the claim.  See 38 C.F.R. § 3.655 
(1999).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.  

Prior to having the RO undergo VA examination, the RO should 
obtain and associate with the claims file all outstanding 
pertinent medical records, particularly to include any 
medical records from the Coatesville VAMC.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

The RO should also obtain pertinent records from any other 
source(s) or facility(ies) identified by the veteran, as well 
as undertake any other development or notification action 
deemed warranted by the Veterans Claims Assistance Act of 
2000, before considering the claim on the merits.   

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should obtain and associate 
with the claims file all outstanding 
medical records pertaining to the 
veteran's claim.  This must specifically 
include all outstanding records from the 
Coatesville VAMC.  The RO should also 
assist the veteran in obtaining all other 
pertinent records from any other 
source(s) or facility(ies) identified by 
the veteran.  If any requested records 
are not available, or the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran and his representative should be 
duly 
notified.  The veteran is free, of 
course, to submit any pertinent records 
in his possession, and the RO should give 
him an opportunity to do so before 
arranging for him to undergo medical 
evaluation. 

2.  The RO should then take appropriate 
steps to contact the veteran to request 
comprehensive information concerning the 
specific sexual assault that occurred on 
September 30, 1977 at the Lackland Air 
Force Base in Texas.  The veteran should 
also be advised that he may specifically 
submit lay/comrade statements that 
support his report of the alleged 
stressors.

3. The RO should take all appropriate 
steps to verify each stressor alleged by 
the veteran and should comply with the 
special evidentiary procedures for PTSD 
claims based on personal assault 
contained in the VA ADJUDICATION 
PROCEDURE MANUAL M21-1, Part III, 
Paragraph 5.14(c) (Feb. 20, 1996).

4.  If evidence receipt pursuant to the 
above requested development establishes 
the occurrence of the in service sexual 
assault claimed by the veteran, the RO 
should then schedule the veteran for a VA 
psychiatric examination to ascertain 
whether he currently suffers from PTSD as 
a result of the verified stressor.  The 
entire claims file, to include a complete 
copy of this remand must be made 
available to and be reviewed by the 
examiner; however, the examiner may only 
rely upon the verified stressor in 
determining whether the criteria for PTSD 
are met.  All indicated tests and 
studies, to include psychological 
testing, should be accomplished, and all 
clinical findings reported in detail.  

If a diagnosis of PTSD is deemed 
appropriate, the examiner should explain 
how the diagnostic criteria of the Fourth 
Edition of the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders are met; as 
well as comment upon the relationship 
between the verified stressor and the 
veteran's symptoms.  All examination 
findings, along with the complete 
rationale for each .  The examiner should 
also explain from disability manifested 
by PTSD and, if so, whether any diagnosis 
of PTSD is supported by a verified 
stressor event(s). All indicated testing 
should be done in this regard.

5.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

7.  Upon completion of the requested 
development and any other development 
deemed appropriate, the veteran's claim 
should be reviewed by the RO on the basis 
of all pertinent evidence and legal 
authority, to include the special 
evidentiary procedures for PTSD claims 
based on personal assault contained in 
the VA ADJUDICATION PROCEDURE MANUAL M21-
1, Part III, Paragraph 5.14(c) (Feb. 20, 
1996). 

8.  If the claim remains denied, the 
veteran should be furnished with a 
supplemental statement of the case and 
should be given an opportunity to respond 
thereto before the claims file is 
returned to the Board.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 





to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
JAQUELINE E. MONROE
	Member, Board of Veterans' Appeals


 


